Award reversed and claim dismissed, with costs against the State Industrial Board, upon the ground that there is no evidence to sustain the finding that the deceased was not engaged in interstate commerce at the time he sustained injuries resulting in his death, there being no evidence to show a change from the original destination-*818of the interstate cars that was indicated on the “ running slips ” affixed to such cars. The possibility that the empty cars having reached their home State could be diverted from their original interstate journey before reaching the original point of destination by order of the superintendent, or the fact that the superintendent did issue the order by which the cars were being progressed at the time of the injury, did not determine the nature of the commerce to be intrastate. The order of the superintendent standing alone did not indícate a withdrawal from interstate commerce but rather a continuance thereof to a point slightly short of if not in reality the destination originally contemplated. All concur.